Name: Decision of the EEA Joint Committee No 65/96 of 27 November 1996 amending Annex XIV (Competition) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  air and space transport;  transport policy;  competition
 Date Published: 1997-03-13

 13.3.1997 EN Official Journal of the European Communities L 71/38 DECISION OF THE EEA JOINT COMMITTEE No 65/96 of 27 November 1996 amending Annex XIV (Competition) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIV to the Agreement was amended by Decision of the EEA Joint Committee No 46/96 (1); Whereas Commission Regulation (EC) No 1523/96 of 24 July 1996 amending Regulation (EEC) No 1617/93 on the application of Article 85 (3) of the Treaty to certain categories of agreements and concerted practices concerning joint planning and coordination of schedules, joint operations, consultations on passenger and cargo tariffs on scheduled air services and slot allocation at airports (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in point 11b (Commission Regulation (EEC) No 1617/93) in Annex XIV to the Agreement: , as amended by:  396 R 1523: Commission Regulation (EC) No 1523/96 of 24 July 1996 amending Regulation (EEC) No 1617/93 (OJ No L 190, 31. 7. 1996, p. 11). Article 2 The texts of Regulation (EC) No 1523/96 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 December 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 27 November 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 291, 14. 11. 1996, p. 39. (2) OJ No L 190, 31. 7. 1996, p. 11.